PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/491,269
Filing Date: 5 Sep 2019
Appellant(s): GAUDL, Kai-Uwe, Walter



__________________
Joseph Suhadolnik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-2, 5, 8, 10, 12-14, 16, 18, 21-22, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loccufier et al (US 2010/0041784 A1).
Regarding claim 1, Loccufler et al disclose a radiation curable composition (abstract).  See example 21 (Table 12), wherein the composition comprises 43.97% by weight of DPGDA (see paragraph 0177 and reads on a compound including one or more α,β-ethylenically unsaturated double bonds in present claim 1), 40% by weight of SR9003 (see paragraph 0189 and reads on a compound including one or more α,β-ethylenically unsaturated double bonds in present claim 1), Genocure ITX (see paragraph 0180 and is a type II photoinitator.  It is noted that Genocure ITX is isopropyl thioxanthone and reads on thioxanthone in present claim 1), 5.5% by weight of COINI-05 (see Table 3 and reads on the amine in present in claim 1), and 2.0% by weight of SFBlue 15:3 (i.e. reads on blue colorant and its amount in present claim 1).
Regarding claim 2 and 10, see example 26 (Table 14) wherein the composition comprises Darocur TPO (see paragraph 0179 is a type I photoinitator.  It is noted that Darocur TPO is diphenyl(2,4,6-trimethylbenzoyl)-phosphine oxide and reads on the phosphine oxide in present claims 2 and 10).
Regarding claim 5, see example 21 (Table 12), wherein the composition 
Regarding claim 8, see example 21 (Table 12) wherein composition comprises Genocure ITX (see paragraph 0180 and is a type II photoinitator.  It is noted that Genocure ITX is isopropyl thioxanthone and is open to the isopropyl being in 2 or 4 position) and COINI-05 (see Table 3 and reads on the amino modified acrylate in present in claim 8).
Regarding claim 12, see example 26 (Table 14) wherein the composition comprises PBlue 15:4 (i.e. reads on the colorant in present claim 12).
Regarding claim 13, it is the office’s position that optical brightener is in the alternative and therefore not required.
Regarding claim 14, see example 26 (Table 15) wherein the b* value is -51.5 (i.e. reads on < 5 in present claim 14).
Regarding claim 16, see example 21 (Table 12), wherein the composition comprises 43.97% by weight of DPGDA (i.e. dipropylene glycol diacrylate) and 40% by weight of SR9003 (i.e. propoxylated neopentyl glycol dicarylate) for a total of 84.97% and read on a compound including one or more α,β-ethylenically unsaturated double bonds and its amount in present claim 16).
Regarding claim 18, see example 21 (Table 12) wherein composition comprises 5.0% by weight of Genocure ITX (i.e. reads on amount of thioxanthone in present claim 18).
Regarding claim 21, see example 21 (Table 12) wherein composition comprises 5.5% by weight of COINI-30 (see Table 3 and reads on amount of amine in present claim 21).
Regarding claim 22, see example 26, wherein the composition comprises 5.0% by weight of Darocur TPO (see paragraph 0179 is a type I photoinitator and reads on the amount of phosphine oxide in present claim 22).
Regarding claims 28 and 30, source of radiation is preferably a UV radiation source and includes UV-LED, low pressure mercury lamp and is preferably exhibiting a dominant wavelength of 300 to 400 nm (paragraph 0169) which reads on curable by exposure to UV source in present claims 28 and 30.


Claims 1-2, 5, 8, 10, 12-14, 16, 18, 21-23, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2008/0090929 A1).
Regarding claim 1, Wilson et al disclose a radiation curable ink compositions (abstract) cured using UV dose (paragraph 0066).  See example E1 (Table 2) wherein the composition comprises SR238 (HDODA) (i.e. hexanediol diacrylate (see paragraph 0022) and reads on a compound including one or more α,β-ethylenically unsaturated double bonds in present claim 1), ITX (see Table 1 and reads on thioxanthone in present claim 1), CN386 (i.e. reads on amine in present claim 1.  It is noted that CN 386 is amino modified acrylate photoactivator) and Pigment Blue15:3 (i.e. reads on blue colorant in present claim 1).
Wilson et al fails to disclose a composition comprising the claimed amount of colorant.
However, Wilson et al in the general disclosure teach that the colorant is present in amounts of 0.01 to 15 wt% based on total weight of the composition (paragraph 0051) which overlaps with the amount of colorant in present claim 1.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 2, see example E1 (Table 2) wherein the composition comprise Irgacure 819 and TPO-L (see Table 1 and read on the type I photoinitator phosphine oxide in present claim 2) and Irgacure 379 (see Table 1 and read on the type I photoinitator α-aminoalkylphenone in present claim 2).
Regarding claim 5, see example E1 (Table 2) wherein the composition comprises SR238 (HDODA) (i.e. hexanediol diacrylate (see paragraph 0022) and reads on a compound including one or more α,β-ethylenically unsaturated double bonds is an acrylate in present claim 5).
Regarding claim 8, see example E1 (Table 2) wherein the composition comprises ITX (see Table 1 - reads on isopropylthioxanthone and is open to the isopropyl being I 2 to 4 position) and CN386 (i.e. reads on amino-modified acrylate in present claim 8).
Regarding claim 10, see Example E1 (Table 2) wherein the composition comprises Irgacure 379 (see Table 1 and is 2-Dimethylamino-2-(4-methyl-benzyl)-1-(4-morpholin-4-yl-phenyl)-butan-1-one) and Irgacure 819 (see Table 1 and is phenyl bis (2,4,6-trimethylbenzoyl) phosphineoxide).
Regarding claim 12, see example E1 (Table 2) wherein the composition comprises Pigment Blue 15:3).
Regarding claim 13, it is the office’s position that optical brightener is in the alternative and therefore not required.
Regarding claim 14, given that composition comprises presently claimed compound including one or more alpha beta-ethylenically unsaturated polymerizable 
Regarding claim 16, see example E1 (Table 2) wherein the composition comprises 25.080% by weight of SR238, 30.09% by weight of CN2302, 16.05% by weight of N-vinyl caprolactam, and 15% by weight of a 20% pigment dispersed in TPGDA (for a total of about 83% by weight and read on the amount of compound including one or more α,β-ethylenically unsaturated double bonds in present claim 16).
Regarding claim 18, see example E1 wherein the composition comprises 1.0% by weight of ITX.
Regarding claim 21, see examples E1 wherein CN386 is present in amounts of 4.01% by weight.
Regarding claim 22, see example E1, wherein the composition comprises 1.53% by weight of Irgacure 819, 2.0% by weight of TPO-L and 3.61% by weight of Irgacure 379 (for a total of 7.14% and read on the amount of type I photoinitiator in present claim 22).
Regarding claim 23, colorant is present in amounts of about 0.5 to about 15 wt% (paragraph 0051) which overlaps with the amount of colorant in present claim 23.
Regarding claim 26, see example E1, wherein the composition comprises 25.080% by weight of SR238, 30.09% by weight of CN2302 (see Table 1 - reads on polyester acrylate oligomer and its amount in present claim 25), and 15% by weight of a 20% pigment dispersed in TPGDA (i.e. contains about 12% by weight of TGPDA).  
Regarding claim 28, inks are cured using medium pressure mercury lamp providing UV radiation (paragraph 0066).
Regarding claim 30, given that composition comprises presently claimed compound including one or more alpha beta-ethylenically unsaturated polymerizable double bonds, a type II photoinitiator and a colorant in overlapping amounts, and is a UV curable ink composition, one skilled in art would have a reasonable basis to expect the composition, of Wilson et al, to be curable by exposure to the UV source (such as in present claims), absent evidence to the contrary.


Claims 2, 13, 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2008/0090929 A1) in view of Kobayashi et al (US 2016/0001578 A1).
The discussion with respect to Wilson et al above is incorporated here by reference.
Wilson et al are silent with respect to the optical brightener and its amount; and properties.
However, regarding optical brightener and tis amount, Kobayashi teaches a UV-curable ink composition (abstract).  See examples (Table 5) wherein the composition comprises ethylenically unsaturated monomers, ITX, DETX (i.e. both are type II photoinitiators) and TPO (i.e. a type I photoinitiator).  The composition may include a fluorescent brightening agent and thereby the curability becomes better.  Examples of brightening agents include benzoxazole derivatives, stilbene derivatives, pyrazolone derivatives, coumarin derivatives, triazoles.  The content of brightening agents is 
Regarding properties, given that composition, of Wilson et al in view of Kobayashi et al, comprises presently claimed compound including one or more alpha beta-ethylenically unsaturated polymerizable double bonds, a type II photoinitiator, colorant such as Pigment Blue 15:3 and optical brightener in overlapping amounts, one skilled in art would have a reasonable basis to exhibit the presently claimed properties (cured coating exhibits a b* value of ≤ 2), absent evidence to the contrary


Claims 2, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Loccufier et al (US 2010/0041784 A1) in view of Kobayashi et al (US 2016/0001578 A1).
The discussion with respect to Loccufier et al above is incorporated here by reference.
Loccufier et al are silent with respect to the optical brightener and tis amount.
However, Kobayashi teaches a UV-curable ink composition (abstract).  See examples (Table 5) wherein the composition comprises ethylenically unsaturated monomers, ITX, DETX (i.e. both are type II photoinitiators) and TPO (i.e. a type I photoinitiator).  The composition may include a fluorescent brightening agent and thereby the curability becomes better.  Examples of brightening agents include benzoxazole derivatives, stilbene derivatives, pyrazolone derivatives, coumarin derivatives, triazoles.  The content of brightening agents is preferably 0.1 to 0.5% based .


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Loccufier et al (US 2010/0041784 A1) or Wilson et al (US 2008/0090929 A1) independently in view of Kida et al (US 2015/0225581 A1).
The discussion with respect to Loccufier et al and Wilson et al above are incorporated here by reference.
Loccufier et al and Wilson et al are silent with respect to amine acrylate and its amount.
However, Kida et al teach a US curable ink composition comprising (meth)acrylated amine compound and photopolymerization initiator (abstract). The (meth)acrylated amine compound which is an essential polymerizable compound leads to satisfactory curability of an ink (paragraph 0040).  The content of (meth)acrylated amine is preferably in the range of 1 to 20% by mass.  If the content of (meth)acrylated amine compound is within this range, it leads to satisfactory curability of an ink (paragraph 0057).  Therefore, in light of the teachings in Kida et al, it would have been obvious to one skilled in art prior to the filing of present application, to include (meth)acrylated amine, of Kida et al, independently in the composition of Loccufier et al and Wilson et al, in overlapping amounts, for above mentioned advantages.


(2) Response to Argument

Appellant argues that in order for a prior art reference to anticipate under 35 U.S.C. 102, it must not only disclose all elements of the claim in four corners of the document but must disclose those elements arranged as in the claim.  A certain result or characteristic may occur or be present in the prior art is not sufficient to establish inherency.
In response, Loccufier et al teach a radiation curable composition (abstract) and the radiation source is preferably ultraviolet radiation or light (paragraph 0169).  Example 21, includes a composition comprising DPGDA, SR9003 (see paragraph 0177 and 0189 i.e. a compound including one or more α,β-ethylenically unsaturated double bonds), Genocure ITX (see paragraph 0180 and is a type II photoinitator i.e. isopropyl thioxanthone), COINI-05 (see Table 3 i.e. an amine), and 2.0% by weight of SFBlue 15:3 (i.e. blue colorant).  Hence, it is the Office’s position that an exemplary embodiment in Loccufier et al includes a composition comprising 2.0 wt% of a blue colorant in combination with thioxanthone, amine and compound including one or more α,β-ethylenically unsaturated double bonds arranged in four corners of the document, as in present claims, and therefore anticipated.


Appellant argues that Examiner states novel co-initiator of Loccufier COINI-05 reads on the “amino modified acrylate” in instant claim 8.  The only “amino modified acrylate” in instant claim 8 is an “amino modified acrylate resin”.  While Loccufier discloses a fairly large number of novel amino co-initiators, there is no mention of an amino co-initiator based on an acrylate resin.  The presence of novel amine co-initiators is essential to the invention in Loccufier and is responsible for the alleged suppression of yellowing during cure.  The compositions comprising 2-3 wt% of pigment (lowest 
In response, the argument regarding Loccufier not teaching an amino modified acrylate resin is presented by Appellant for the first time.  The only reference to amino acrylates is in paragraphs 0049 and 0050 of present application and include for example amino-modified polyether acrylates.  Without any further guidance in the specification, other than in the examples which use an adduct of GPTA and diethylamine in Table 1 and CN386 in Table 2 (which is an amino modified acrylate photoactivator), it is the Office’s position that co-initiators, of Loccufier, which are adducts of acrylate and amine read on the amino modified acrylate resin in present claim 8.  The term “resin” in reference to claim 8 was inadvertently omitted in the rejection of record.  Additionally, the co-initiators in Loccufier are adducts of amine and acrylate as in examples of present invention, and meet that presently claimed limitation of amine in independent claim 1.  Furthermore, Loccufier also teaches that its curable compositions are characterized by low levels of yellowing (paragraph 0018).


Appellant argues that claims 2 and 13 contain limitations regarding the inclusion of an optical brightener in the composition.  Loccufier is silent regarding optical brighteners and therefore does not disclose all elements, and cannot anticipate claims 2 and 13.
In response, claim 2 recites “further comprising a type I photoinitiator …, and/or further comprising an optical brightener” and claim 13 is dependent on claim 2.  Hence, 


Appellant argues that Examiner cites example 26, shown in Table 15 of Loccufier, where b* value is -51.5 in rejecting claim 14 with a b* value of cured coating of ≤ 5.  As disclosed in paragraph [0032] of instant specification. “yellowing of the described UV-LED coating compositions may be characterized by the L* a* b* color system.  Positive b* values measure the degree of yellowing from 0 to 150 and negative b* values indicate blue which is inconsistent with the stated goals of the invention.  The present invention limits yellowing, especially when curing colorless or white compositions.  A b* values of 2 or less is excellent, since the extent of yellowing has been found to not be detectable by the naked eye, eve when the presently described coatings are applied to white of clear substrates.  The color space of interest is clearly from 0 to 5.
In response, there is no requirement in the present claims that cured coating is applied to a white or clear substrate, and coating cannot be blue.  It only requires cured coating having a b* value of ≤ 5.  Hence, it is the Office’s position that b* value of -51.5 in example 26, of Loccufier, meets the claimed limitation for the b* value of ≤ 5.  Additionally, it is noted that the features upon which applicant relies (i.e., coating is applied on clear or white substrates and amount of blue color is inconsistent with stated goals of invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellant argues that Examiner relies on Wilson disclosing a colorant present in amounts of 0.01 to 15 wt% (paragraph 0051) which overlaps with about 0.01 to about 
In response, Appellants attention is drawn to Wilson et al wherein the composition in example E1 (Table 2) contains Pigment Blue 15:3 (i.e. a blue colorant in present claim 1 and a species of the blue colorant in present claim 12).  Additionally, it is the Office’s position that prior art reference of Wilson must be relied on for all that it teaches including a broad range of 0.01 to 15 wt% for the colorant in general disclosure (paragraph 0051).  Case law holds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims." See In re Nehrenberg, 280 F.2d 161,126 USPQ 383 (CCPA 1960).


Appellant argues that Examiner states “given that composition, of Wilson et al, comprises presently claimed compounds …, one skilled in art would have a reasonable basis to expect the composition of Wilson to cancel or negate the yellow color that often develops during the curing process”.  Wilson makes no reference to yellowing that occurs during UV cure of a composition.  Instead Wilson suggests that compounds of the composition can be selected to provide a cured material that is lightfast and resistant to yellowing when aged and there in no mention of the yellowing that occurs during the 
In response, there is no requirement in the present claims that yellowing does not occur during curing.  Present claims are only drawn to a UV-light curable composition in claim 1 and a cured coating of curable composition exhibit a b* of ≤5 in dependent claim 14.  Additionally, Examiner agrees with Appellant that Wilson teaches a cured material that is resistant to yellowing when aged and is consistent with a cured coating being resistant to yellowing.  Hence, it is the Office’s position that composition of Wilson would reasonably be expected by one skilled in art prior to the filing of present application to exhibit a b* of ≤5 as in present claim 14.  Furthermore, Wilson does teach colorant that includes pigments in amount of 0.01 to 15%.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Case law holds that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues that Wilson discloses rapid radiation curable ink compositions comprising an ethylenically unsaturated hyperbranched oligomer having an average functionality of at least 6 per oligomer, a difunctional ethylenically unsaturated compound and a photoinitiator.  Wilson teaches that the advantages of the composition are due to the combination of the highly functional ethylenically unsaturated hyperbranched oligomer, a ethylenically unsaturated difunctional compound, along with one or more photoinitiators.  Appellant makes no use of the features of Wilson.
In response, present claims recite a composition that includes a compound including one or more α,β-ethylenically unsaturated polymerizable double blonds (i.e. includes ethylenically unsaturated hyperbranched oligomer having an average functionality of at least 6 per oligomer, a difunctional ethylenically unsaturated compound of Wilson), photoinitiator (i.e. a combination of ITX and CN386 in example E1 of Wislon) and blue colorant (pigment blue 15:3 in example E1).  Additionally, Wilson teaches including pigments in overlapping ranges of 0.01 to 15% by weight (paragraph 0051).  Hence, it is the Office’s position that present claim limitations are obvious based on the teachings in Wilson.


Appellant argues that there could be no expectation that adding the optical brightener of Kobayashi to the invention of Wilson would prevent yellowing during UV cure of a composition, as there is no disclosure about either yellowing formed during cure nor the prevention of discoloration of a composition during UV curing by adding the presently claimed pigments and no reason provided in cited art that adding an optical brightener would prevent yellowing during curing of the composition in Wilson.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Appellant argues that neither Kobayasahi nor Loccufier suggest that a small amount of blue, violet or blue violet pigment can reduce yellowing during curing.  Even a cursory look at the data of Table 15 in Loccufier, highlighted by the Examiner, reveals that no clear conclusion can be drawn regarding yellowing (see INV-25, INV-26, Comp-07 and Comp-08).  Examiner seems to assume that the data supports a hypothesis that pigment plays no role in suppression of yellowing.  No conclusion can be drawn from these examples as they might relate to the present invention.  As each of these examples have the same amount of pigment, no conclusion regarding whether the amount of pigment has an effect on any property is possible, let alone yellowing.  Loccufier data show that pigment does not affect the yellowing and despite Loccufier’s assertions, the presence of co-initiator does not consistently affect yellowing.  Loccufier presents no meaningful data relevant to yellowing.
In response, present claims are drawn to a UV-light curable coating composition and a cured coating exhibiting a b* of ≤ 5.  There is no requirement in present claims that the curable composition reduce yellowing during the curing process and amount of pigment be responsible for such reduced yellowing.  While Loccufier does not explicitly 


Appellant argues that present invention contains data showing the impact of very low amount of certain pigments in non-colored, clear compositions.  Examples 4-9 and 10-13 of present application comprising a standard thioxanthone and amine photoinitiator system along with optical brightener exhibit a b* value of < 2.  Comparative example 3, which contains pigment violet 23 and the amines of examples 4-9, but does not contain a thioxanthone photoinitiator exhibited strong color.  Appellant believes this reflects a complex interaction between the three components, colorant, thioxanthone and amine.  There is no suggestion in Loccufier that pigments or dyes, when used at concentrations below which they become visible, offer any benefit to a composition.  
In response, Loccufier in example 21 teaches a composition comprising SFBlue 15:3 in low amounts of 2.0% by weight in combination with Genocure ITX (i.e. thioxanthone) and CINI-05 (i.e. an amine) as in present claims.  Hence, it is the Office’s position that an exemplary embodiment in Loccufier teaches all components in the same manner as presently claimed and would be expected to exhibit the same complex interaction alleged by the Appellant.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In response, Loccufier in example 21 teaches a composition comprising SFBlue 15:3 in low amounts of 2.0% by weight in combination with Genocure ITX (i.e. thioxanthone) and CINI-05 (i.e. an amine) as in present claims.  Specifically, Loccufier states that problems associated with curable compositions include photo-yellowing (paragraph 0013), photo-yellowing is attributed to decomposition of photoinitiators and/or co-initiators, is well observed for white radiation curable inks (paragraph 0014) and provides curable compositions characterized by low levels of yellowing (paragraph 0018).  Hence, it is clear that Loccufier teaches a composition comprising low amounts of blue colorant and deals with compositions characterized by low levels of yellowing as in present claims. Graham v. Deere analysis was done and the secondary reference of Kobayashi in the same field of endeavor is used only for its teaching that inclusion of fluorescent brightening agents improves the curability of compositions comprising ethlylenically unsaturated monomers and ITX, DETX (i.e. type II initiators) (paragraph Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Appellant argues that neither of Wilson, Kida and Loccufier disclose the low amounts of any pigment, certainly not the blue, violet or blue-violet pigments of the invention as a means of suppressing yellowing during UV cure.
In response, Loccifier teaches in example 21 a composition comprising low amounts (i.e. 2.0% by weight) of SFBlue 15:3 (i.e. blue colorant) in an exemplary embodiment.  Wilson teaches a composition comprising Pigment Blue 15:3 (example E1) and general disclosure teaches colorant may be used in amounts of 0.01 to 15% by weight (paragraph 0051).  Primary reference of Loccufier and Wilson independently teach compositions comprising blue colorant in low amounts in exemplary embodiment or is obvious based on the teachings in general disclosre.  Graham v. Deere analysis was done and the secondary reference of Kida was only used for its teaching that amine acrylates lead to satisfactory curability.  There is no requirement in the present claims that yellowing be suppressed during the UV cure.


Appellant argues that claim 35 recites the limitation that cured composition exhibits a b* value of ≤ 2.  Claim 35 also includes the limitation that blue/violet or violet pigment is present in a maximum amount of 1 wt%.  There is no support for this limitation in any of the art. 
In response, primary reference of Wilson teaches a composition comprising Pigment Blue 15:3 (example E1) and general disclosure teaches colorant may be used 


Appellant argues that claim 13 and 25 contain limitations to optical brightener, which are not found in Loccufier or Wilson.  Examiner has not provided motivation for why one skilled in art would believe that combining a very small amount of select colorant and a very small amount of optical brightener would provide a composition that when cured by the action of present type II photoinitiator, exhibits a lack of yellow color due to discoloration caused by curing process.
In response, Loccifier teaches in example 21 a composition comprising low amounts (i.e. 2.0% by weight) of SFBlue 15:3 (i.e. blue colorant) in an exemplary embodiment.  Wilson teaches a composition comprising Pigment Blue 15:3 (example E1) and general disclosure teaches colorant may be used in amounts of 0.01 to 15% by weight (paragraph 0051).  Hence, it is the Office’s position that primary reference of Loccufier and Wilson independently teach compositions comprising blue colorant in low amounts in exemplary embodiment or is obvious based on the teachings in general disclosure.  Graham v. Deere analysis was done and the secondary reference of Kobayashi in the same filed of endeavor provides a motivation to include fluorescent brightener to a composition comprising type II and type I photinitiators for improving curability.  Case law holds that the fact that appellant has recognized another advantage Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KARUNA P REDDY/Primary Examiner, Art Unit 1764  

                                                                                                                                                                                                      Conferees:

/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.